DISMISS; Opinion Filed July 23, 2013.




                                           In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00555-CV

   MELANIE PFENNINGER, INDIVIDUALLY AND AS NEXT FRIEND OF KYLE
                           THOME, Appellant
                                    V.
   HARVEST FAMILY ENT., L.P. D/B/A HAWAIIAN FALLS WATERPARKS; CNL
    INCOME PROPERTIES, INC. AND CNL INCOME GARLAND, L.P., Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-06195-E

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Evans
         The Court has before it appellant’s July 12, 2013 voluntary motion to dismiss appeal.

See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id. 43.2(f).




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE

130555F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MELANIE PFENNINGER,                                   On Appeal from the County Court at Law
INDIVIDUALLY AND AS NEXT FRIEND                       No. 5, Dallas County, Texas
OF KYLE THOME, Appellant                              Trial Court Cause No. CC-10-06195-E.
                                                      Opinion delivered by Justice Evans.
No. 05-13-00555-CV         V.                         Justices Lang and Myers participating.

HARVEST FAMILY ENT., L.P. D/B/A
HAWAIIAN FALLS WATERPARKS; CNL
INCOME PROPERTIES, INC. AND CNL
INCOME GARLAND, L.P., Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellees Harvest Family Ent., L.P. d/b/a Hawaiian Falls Waterparks;
CNL Income Properties, Inc. and CNL Income Garland, L.P. recover their costs, if any, of this
appeal from appellant Melanie Pfenninger, Individually and as Next Friend of Kyle Thome.


Judgment entered this 23rd day of July, 2013.




                                                      /David Evans/
                                                      DAVID EVANS
                                                      JUSTICE




                                                –2–